Citation Nr: 1019637	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for kidney failure.

2.  Entitlement to service connection for groin disorder.

3.  Entitlement to service connection for side pain.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sinus disorder.

8.  Entitlement to service connection for left ankle 
disorder.

9.  Entitlement to service connection for stomach disorder.

10.  Entitlement to service connection for burn of the left 
wrist.

11.  Entitlement to service connection for left middle finger 
disorder (also claimed as a left hand disorder).

12.  Entitlement to service connection for residuals of 
removal of left great toenail (also claimed as left foot 
disorder).

13.  Entitlement to service connection for a back disorder.

14.  Entitlement to service connection for left shoulder 
disorder.

15.  Entitlement to service connection for right knee 
disorder (also claimed as right leg disorder).

16.  Entitlement to service connection for residuals of 
ganglion cyst removal of right wrist (also claimed as right 
arm disorder and cyst of left wrist).

17.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty in the United States 
Marine Corp from April 1960 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran's representative has raised the claims of 
entitlement to service connection for coronary artery disease 
(CAD) due to Agent Orange exposure, and hypertension and 
pulmonary edema as secondary to CAD.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As the claim for CAD (and disability secondary to CAD) 
may be affected by these new presumptions, the Board refers 
those claims of  to the RO for action deemed appropriate.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a June 2006 written statement the Veteran indicated that 
he wished to withdraw his appeal concerning the issues of 
entitlement to service connection for kidney failure, groin 
disorder, side pain, chest pain, hearing loss, tinnitus, 
sinus disorder, left ankle disorder, stomach disorder, burn 
of the left wrist, left middle finger disorder, residuals of 
removal of left great toenail, back disorder, shoulder 
disorder, right knee disorder, residuals of ganglion cyst 
removal of right wrist.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for kidney failure, groin disorder, side pain, 
chest pain, hearing loss, tinnitus, sinus disorder, left 
ankle disorder, stomach disorder, burn of the left wrist, 
left middle finger disorder, residuals of removal of left 
great toenail, back disorder, shoulder disorder, right knee 
disorder, residuals of ganglion cyst removal of right wrist.  
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2005 rating decision the RO denied service 
connection for kidney failure, groin disorder, side pain, 
chest pain, hearing loss, tinnitus, sinus disorder, left 
ankle disorder, stomach disorder, burn of the left wrist, 
left middle finger disorder, residuals of removal of left 
great toenail, back disorder, shoulder disorder, right knee 
disorder, residuals of ganglion cyst removal of right wrist.  
The Veteran disagreed with the RO's determinations.  He 
perfected an appeal to the Board in May 2006.

In a June 2006 written statement the Veteran indicated that 
he wished to withdraw his appeal concerning the issues of 
service connection for kidney failure, groin disorder, side 
pain, chest pain, hearing loss, tinnitus, sinus disorder, 
left ankle disorder, stomach disorder, burn of the left 
wrist, left middle finger disorder, residuals of removal of 
left great toenail, back disorder, shoulder disorder, right 
knee disorder, residuals of ganglion cyst removal of right 
wrist.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal concerning the 
issues of entitlement to service connection for kidney 
failure, groin disorder, side pain, chest pain, hearing loss, 
tinnitus, sinus disorder, left ankle disorder, stomach 
disorder, burn of the left wrist, left middle finger 
disorder, residuals of removal of left great toenail, back 
disorder, shoulder disorder, right knee disorder, residuals 
of ganglion cyst removal of right wrist, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for kidney failure, groin disorder, side pain, 
chest pain, hearing loss, tinnitus, sinus disorder, left 
ankle disorder, stomach disorder, burn of the left wrist, 
left middle finger disorder, residuals of removal of left 
great toenail, back disorder, shoulder disorder, right knee 
disorder, residuals of ganglion cyst removal of right wrist 
is dismissed.




REMAND

The Veteran contends that he has PTSD with depression related 
to his period of military service.  Personnel records reflect 
that the Veteran served in the Republic of Vietnam from 
December 1967 to December 1968.  His military occupational 
specialty at that time was refrigeration mechanic.  Among the 
awards he received were the National Defense Service Medal, 
Vietnam Service Medal, Good Conduct Medal with two service 
stars, Republic of Vietnam Campaign Medal with device and 
Republic of Vietnam Meritorious Unit Citation Cross of 
Gallantry with palm and frame.  These military decorations 
are not those typically recognized as indicative of combat 
service, (the Purple Heart, Combat Infantryman Badge, or 
similar combat citation with "V" device).  See VAOPGCPREC 12-
99 (October 18, 1999); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  As such, credible supporting evidence is needed 
for any provided stressors.

In a January 2005 "PTSD questionnaire," the Veteran 
indicated that he was attached to Company HHQ H&MS-1 in the 
areas of Da Nang, Phu Bai and Khe Sanh and was subjected to 
sniper fire on patrols and ground attacks during the period 
from November 1967 to December 1968.  The claimed stressor is 
too vague to order any meaningful development in an attempt 
to corroborate.  

However, service treatment records show that on January 20, 
1964 the Veteran was seen at the dispensary where he sought 
consultation regarding marital difficulties.  Marriage 
consulting and neuropsychiatric consult were suggested.  
"Neurotic depressive reactive" was noted.  He was seen 
subsequently for psychiatric services on several occasions 
because of marital problems and because he had struck his 
wife and became involved with the Armed Forces Police.  The 
examiner noted that the Veteran had passive 
aggressive/passive dependent traits with aggressive 
outbursts.  It was not thought that they were of sufficient 
degree to warrant a diagnosis or a recommendation for a 
separation from the service.  Neither the service enlistment 
nor the separation examination reports, dated April 1960, 
October 1964 and October 1970, show any complaints or 
diagnosis for a psychiatric disability.  

Post-service VA and private treatment records do not show a 
diagnosis of PTSD or any other psychiatric disorder.  Records 
from the Vet Center, which cover a period from January 1991 
to December 2004 show the Veteran had counseling sessions 
primarily because of marital issues.  The Veteran has not 
been afforded a VA psychiatric examination.  Upon review of 
the evidence, the Board finds that a VA examination is 
necessary to determine the nature and etiology of the claimed 
psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  

For any psychiatric disability found, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or more) that it is 
etiologically related to his service.  The 
examiner must provide a rationale for any 
opinion proffered.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


